Exhibit 10(z)(6)

EXECUTION COPY

SIXTH AMENDMENT TO

AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT

This Sixth Amendment to Amended and Restated Revolving Credit Agreement (this
“Amendment”) is entered into as of January 19, 2007 (the “Effective Date”) by
and among (i) Richardson Electronics, Ltd., a Delaware corporation (the
“US-Borrower”), (ii) Burtek Systems Corp., a Nova Scotia ULC and successor by
amalgamation to Burtek Systems Inc., a Canadian corporation, Richardson
Electronics Canada, Ltd., a Canadian corporation (each a “Canada-Borrower”, and
collectively, the “Canada-Borrowers”); (iii) Richardson Electronics Limited, an
English limited liability company (the “UK-Borrower”); (iv) RESA, SNC, a French
partnership, Richardson Electronique SNC, a French partnership, Richardson
Electronics Iberica, S.A., a Spanish corporation, Richardson Electronics GmbH, a
German limited liability company, Richardson Electronics Benelux B.V., a Dutch
private limited liability company (each a “Euro-Borrower” and collectively, the
“Euro-Borrowers”), and (v) Richardson Electronics KK, a company organized under
the laws of Japan (the “Japan-Borrower”) (the US-Borrower, the Canada-Borrowers,
the UK-Borrower, the Euro-Borrowers and the Japan-Borrower are collectively
referred to as the “Borrowers”), the lenders party hereto (each, a “Lender” and
collectively, the “Lenders”), JP Morgan Bank, N.A., London Branch, as
Eurocurrency Agent (the “Eurocurrency Agent”), JPMorgan Chase Bank, N.A.,
Toronto Branch as Canada Agent (the “Canada Agent”), JPMorgan Chase Bank, N.A.,
through its International Banking Facility (IBF) Branch as Japan Agent (the
“Japan Agent”) JPMorgan Chase Bank, N.A., successor by merger to Bank One, NA as
administrative agent (in such capacity, the “Administrative Agent”) (the
Eurocurrency Agent, the Canada Agent, the Japan Agent and the Administrative
Agent are collectively referred to as the “Funding Agents” and each individually
a “Funding Agent”).

RECITALS

WHEREAS, the Borrowers, the Lenders and the Funding Agents are parties to that
certain Amended and Restated Revolving Credit Agreement dated as of October 29,
2004 (as amended from time to time, the “Agreement”);

WHEREAS, the Borrowers, the Lenders and the Funding Agents desire to, among
other things, amend the Credit Agreement in order to accommodate (i) the
establishment of certain global cash concentration and treasury management
arrangements among the Borrowers and their Affiliates, (ii) the addition of
Richardson Electronics Benelux B.V., a Dutch private limited liability company
as a US Borrower, (iii) the incurrence of certain Contingent Obligations for
funds transfers made over the Automated Clearinghouse and other means and
(iv) reduction of the Canada Facility in the Equivalent Amount of US$7,500,000
and increase to the US Facility by the equivalent amount;



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein, the parties hereto agree as follows:

1. Defined Terms. Capitalized terms used herein but not defined herein shall
have the meanings ascribed thereto in the Agreement, as amended hereby.

 

2. Amendments.

(a) The following new definitions are hereby added to Section 1.1 in the
appropriate alphabetical order, as follows:

“Funds Transfer Obligations” mean Indebtedness owing to JPMorgan Chase Bank,
N.A. or is Affiliates for daylight exposure to (i) funds transfers made through
the Automated Clearinghouse denominated solely in GBP, and (ii) negative
intraday account balances arising from payments in the form of funds transfers
made automatically. As used in this definition, “daylight exposure” means
exposure at any given time that is expected to be eliminated or offset by the
end of the same Business Day in which such exposure arises.

“Treasury Management Facilities” means the financial accommodations in the form
of intercompany loans extended by Richardson Electronics Benelux B.V. (sometimes
referred to herein as “Cash Manager”) to certain of the Euro Borrowers and
certain of their Affiliates (sometimes referred to herein as the “Treasury
Management Borrowers”) as evidenced by that certain Treasury Management and
Subordinated Security Agreement by and among such Persons, as the same may be
amended from time to time including, without limitation, any accession by
additional Affiliates as parties to said agreement.

“Treasury Management Liens” means the Liens granted in favor of the Cash Manager
by the Treasury Management Borrowers pursuant to the Treasury Management
Facilities.

“Treasury Management Obligations” means in respect of any Person, Indebtedness
arising under the Treasury Management Facilities.

(b) The definition of “US Borrower” contained in the preamble is hereby amended
to include therein “Richardson Electronics Benelux B.V., a Dutch private limited
liability company.”

(c) The first paragraph of Section 2.22 is hereby deleted in its entirety and
replaced as follows:

Participation in Facilities Each Lender (hereinafter, each a Participating
Lender”), by its acceptance hereof, severally agrees to purchase, on the terms
and conditions and at the times set forth in this Section 2.22, from any other
applicable Lender (hereinafter each a “Selling Lender”) and each Selling Lender
hereby agrees to sell to each Participating Lender, an undivided percentage
participating interest in outstanding Advances made under each Facility in which
such Selling Lender has a Commitment, which participation shall be determined in
proportion that the ratio of each

 

- 2 -



--------------------------------------------------------------------------------

Participating Lender’s Commitment under all Facilities bears to the Aggregate
Commitment (hereinafter the “Participation Percentage”). Upon (i) the occurrence
of a Default and (except in the case of a Default described in Section 7.6 or
7.7 hereof), (a) the accrual of interest at rates applicable after Default as
provided in Section 2.10 hereof, and (b) the acceleration of the maturity of the
Obligations pursuant to Section 8.1 hereof, or (ii) any Selling Lender becoming
required at any time to return to a Borrower or to a trustee, receiver,
liquidator, custodian or other Person any portion of any payment of any Advance,
each Participating Lender shall, to the extent necessary, not later than the
third Business Day after the date on which such Participating Lender receives
written demand from the Administrative Agent to such effect, if such demand is
received before 11:00 a.m. (London time), pay to the applicable Funding Agent
for the benefit of each applicable Selling Lender an amount equal to such
Participating Lender’s Participation Percentage of such unpaid or recaptured
Advance, in the currency of such Advance so that, after giving effect to such
adjustment, the outstanding principal amount of Advances of all applicable
Lenders under the Facilities shall be pro rata based on the Lenders’
Participation Percentages. Such purchase price shall be paid in the respective
currencies of such outstanding Advances together with interest on such amount
accrued from the date the related payment was due from such Participating Lender
to the date of such payment by the Participating Lender at a rate per annum
equal to the Overnight Foreign Currency Rate. Each such Participating Lender
shall thereafter be entitled to receive its Participation Percentage of each
payment received in respect of the relevant Advance and of interest and fees
paid thereon from the date such Participating Lender funded to the Selling
Lender its participation in such Advances. Each Borrower agrees that each
Participating Lender shall be entitled to the benefit of Article 3 hereof to the
same extent as if it were a Lender and had acquired its interest by assignment
pursuant to Section 12.3 hereof and such benefits shall extend to each
Participating Lender’s obligation to participate under this Section 2.22.

(d) Section 6.10 is hereby amended to add the following two subsections (ix),
(x) and (xi):

(ix) Treasury Management Obligations owing by any Treasury Management Borrower
to the Cash Manager not to exceed $5,000,000 per Treasury Management Borrower
and $25,000,000 in the aggregate, in each case at any one time outstanding and
in all events subordinated in right of payment to the Obligations in form and
substance satisfactory to the Lenders.

(x) Funds Transfer Obligations not in excess of Twenty Five Millions Dollars
($25,000,000) at any one time outstanding.

(e) Section 6.13 is hereby amended to add a new subsection (viiii) thereto as
follows:

(viii) Investments made by the Cash Manager in any Treasury Management Borrower,
in the form of intercompany loans, not to exceed $5,000,000 per Treasury
Management Borrower and $25,000,000 in the

 

- 3 -



--------------------------------------------------------------------------------

aggregate, in each case at any one time outstanding and in each case
subordinated in right of payment to the Obligations on terms and conditions
acceptable to the Lenders.

(f) Section 6.14 is hereby amended to add a new subsection (ix) thereto as
follows:

(ix) Liens securing the Treasury Management Obligations subordinated in priority
to the Liens securing the Obligations on terms and conditions acceptable to the
Lenders.

3. Change in Commitments. Upon the effectiveness of this Amendment, the Lenders
and the Borrowers hereby agree that the US Facility Commitment shall be
increased by a Dollar Amount of $7,500,000 and the Canada Facility Commitment
shall be reduced by the Equivalent Amount (or a substantially Equivalent Amount)
of such sum. After giving effect to such change in each Lender’s Commitment,
each Lender’s Commitment in each Agreed Currency shall be as set forth in Annex
I attached hereto and made a part hereof.

4. SSD Sale (a) In the event the US-Borrower or its Affiliate desires to sell
substantially all the assets of its or their Burtek Systems Division (formerly
known as the Security Systems Division) (“SSD Burtek”), wherever located,
including all of the capital stock or assets of SSD Burtek or Burtek Systems
Corp. (the “SSD Sale”), such sale shall be completed not later than June 15,
2007 at a price and on terms acceptable to the Administrative Agent. The SSD
Sale will be conducted in full compliance with applicable law and the
US-Borrower agrees to promptly provide to the Administrative Agent such
documents (and, if requested by the Administrative Agent, certified duplicates
of executed copies thereof), representations and opinions as the Administrative
Agent may reasonably request to evidence the terms of the SSD Sale and the
compliance thereof with applicable law. The Lenders further consent to the
issuance by the buyer in the SSD Sale of notes in partial consideration for the
SSD Sale, so long as the amount and terms thereof, together with the other terms
of the SSD Sale, are acceptable to the Administrative Agent. Except to the
extent modified by the provision of this Section 4, all other terms and
conditions applicable to the SSD Sale under the Agreement remain in full force
and effect.

(b) Not more than 60 days after completion of the SSD Sale, the Borrowers and
the Required Lenders will amend Sections 6.24, 6.25 and 6.26 of the Agreement in
connection with mutually agreeable financial covenants. The failure of the
parties to reach mutually agreeable financial covenants and execute an amendment
evidencing the same shall be a Default.

5. Effectiveness. This Amendment shall become effective when the Administrative
Agent has received all of the following acknowledged to be satisfactory by the
Administrative Agent:

(a) This Amendment, executed by the requisite signatories;

 

- 4 -



--------------------------------------------------------------------------------

(b) A current certificate of incumbency in respect of each Borrower, certified
by the Secretary or other equivalent official of each Borrower indicating
incumbent officers of each Borrower and showing specimen signatures therefor;

(c) A certificate, signed by the chief financial officer of Richardson
Electronics, Ltd. substantially in the form of Annex A attached hereto and made
a part hereof, stating that on the date on which this Amendment becomes
effective (the “Effective Time”) (after giving effect to this Amendment) no
Default or Unmatured Default has occurred and is continuing and further
certifying that the representations and warranties contained in Article 5 of the
Agreement are true and correct on and as of the Effective Time;

(d) The representations and warranties contained in Section 6 of this Amendment
shall be true and correct in all material respects; and

(e) Such other documents, instruments, approvals (and, if requested by the
Administrative Agent, certified duplicates of executed copies thereof) or
opinions as the Administrative Agent may reasonably request.

6. Representations and Warranties. Each Borrower represents and warrants to the
Lenders and Funding Agents (which representations and warranties shall become
part of the representations and warranties made by such Borrower under the
Agreement) that:

(a) The execution, delivery and performance of this Amendment has been duly
authorized by all necessary action and will not require any consent or approval
of any person or entity, violate in any material respect any provision of any
law, rule, regulation, order, writ, judgment, injunction, decree, determination
or award presently in effect having applicability to it or constitute a default
under any indenture or loan or credit agreement or any other agreement, lease or
instrument to which any Borrower is a party or by which it or its properties may
be bound or affected;

(b) No consent, approval or authorization of or declaration or filing with any
governmental authority or any non-governmental person or entity, including
without limitation, any creditor or partner of any Borrower is required on the
part of such Borrower in connection with the execution, delivery and performance
of this Amendment or the transactions contemplated thereby and the execution,
delivery and performance of this Amendment and the transactions contemplated
hereby will not violate the terms of any contract or agreement to which such
Borrower is a party;

(c) The Agreement, as amended hereby, is the legal, valid and binding obligation
of each Borrower, enforceable against it in accordance with the terms thereof;

(d) The most recent financial statements of each Borrower delivered to the
Lender are complete and accurate in all material respects and present fairly the
financial condition of such Borrowers as of such date in accordance with
generally accepted accounting principles. There has been no adverse material
change in the condition of the business, properties, operations or condition,
financial or otherwise, of any Borrower since the date of such financial
statements. There are no material liabilities of any

 

- 5 -



--------------------------------------------------------------------------------

Borrower, fixed or contingent, which are material but not reflected on such
financial statements or in the notes thereto; and

(e) After giving effect to this Amendment and the transactions contemplated
hereby, no Default or Event of Default has occurred or exists under the
Agreement as of the Effective Date hereof.

7. Acknowledgement and Reaffirmation. Each Borrower hereby ratifies and affirms
all of the obligations and undertakings contained in the Agreement and the
Agreement remains in full force and effect in accordance with its terms. Each
Borrower hereby acknowledges, agrees and affirms that each document and
instrument securing or supporting the obligations and indebtedness owing to the
Lenders and Funding Agents prior to the date of this Amendment remains in full
force and effect in accordance with its terms, and that such security and
support remains in full force effect as to all obligations under the Agreement.

8. Expenses. The Borrowers jointly and severally agree to pay and save the
Lenders and Funding Agents harmless from liability for the payment of all costs
and expenses arising in connection with this Amendment, including the reasonable
fees and expenses of Baker & McKenzie LLP, counsel to the Administrative Agent
and certain of the Lenders, in connection with the preparation and review of
this Amendment and any related documents.

9. Governing Law. This Amendment shall be governed by, and shall be construed
and enforced in accordance with, the laws of the State of Illinois.

10. Counterparts; Facsimile. This Amendment may be executed in one or more
counterparts, each of which together shall constitute the same agreement. One or
more counterparts of this Amendment may be delivered by facsimile, with the
intention that such delivery shall have the same effect as delivery of an
original counterpart thereof.

[The remainder of this page has been left blank intentionally]

 

- 6 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.

 

BORROWERS: RICHARDSON ELECTRONICS, LTD. BY:       TITLE:       BURTEK SYSTEMS
CORP. BY:       TITLE:       RICHARDSON ELECTRONICS CANADA, LTD. BY:      
TITLE:       RICHARDSON ELECTRONICS LIMITED BY:       TITLE:       RESA, SNC
BY:       TITLE:       RICHARDSON ELECTRONIQUE SNC BY:       TITLE:      
RICHARDSON ELECTRONICS IBERICA, S.A. BY:       TITLE:      

 

- 7 -



--------------------------------------------------------------------------------

RICHARDSON ELECTRONICS GMBH BY:       TITLE:       RICHARDSON ELECTRONICS
BENELUX B.V. BY:       TITLE:       RICHARDSON ELECTRONICS KK BY:       TITLE: 
     FUNDING AGENTS: JPMORGAN CHASE BANK, N.A. BY:       TITLE:       JP MORGAN
CHASE BANK, N.A., London Branch BY:       TITLE:       JPMORGAN CHASE BANK,
N.A., Toronto Branch BY:       TITLE:      

 

- 8 -



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., through its International Banking Facility (IBF)
Branch BY:       TITLE:       LENDERS: HARRIS N.A. (f/k/a HARRIS TRUST AND
SAVINGS BANK) BY:       TITLE:       BANK OF MONTREAL, Toronto Branch BY:      
TITLE:       BANK OF MONTREAL, London Branch BY:       Title:      

NATIONAL CITY BANK,

Canada Branch

BY:       TITLE:      

NATIONAL CITY BANK, SUCCESSOR

BY MERGER TO NATIONAL CITY

BANK OF THE MIDWEST

BY:       TITLE:      

 

- 9 -



--------------------------------------------------------------------------------

LASALLE BANK NATIONAL ASSOCIATION BY:       TITLE:      

LASALLE BUSINESS CREDIT, a division

of ABN AMRO Bank N.V., Canada Branch

BY:       TITLE:       JPMORGAN CHASE BANK, N.A., London Branch BY:      
TITLE:       JPMORGAN CHASE BANK, N.A., Toronto Branch BY:       TITLE:      
JPMORGAN CHASE BANK, N.A. BY:       TITLE:       JP MORGAN EUROPE LIMITED BY:   
   TITLE:      

JPMORGAN CHASE BANK, N.A., through its

International Banking Facility (IBF) Branch

BY:       Title:      

 

- 10 -



--------------------------------------------------------------------------------

ANNEX I

 

Bank

   US    %     CAD    %     GBP    %     EUR    %     JPY    %  

Total Tranch

   77,500,000    —       2,418,450    —       4,500,000    —       5,000,000   
—       300,000,000    —    

JPM

   23,295,000    30.06 %   586,450    24.25 %   1,245,000    27.67 %   5,000,000
   100.00 %   300,000,000    100.00 %

Harris

   18,050,000    23.29 %   716,050    29.61 %   1,260,000    28.00 %   —     
0.00 %   0    0.00 %

National City

   17,870,000    23.06 %   660,950    27.33 %   1,050,000    23.33 %   —     
0.00 %   0    0.00 %

LaSalle

   18,285,000    23.59 %   455,000    18.81 %   945,000    21.00 %   —      0.00
%   0    0.00 %                                            

Total

   77,500,000    100 %   2,418,450    100.00 %   4,500,000    100.00 %  
5,000,000    100.00 %   300,000,000    100.00 %

 

- 11 -



--------------------------------------------------------------------------------

ANNEX A

OFFICER’S CERTIFICATE

This Certificate is delivered to JPMorgan Chase Bank, N.A., as Administrative
Agent by Richardson Electronics, Ltd., pursuant to that certain Amended and
Restated Revolving Credit Agreement, dated as of October 29, 2004 among the
Borrowers named therein, the Lenders set forth on the signature pages thereto
and the Funding Agents identified therein (as amended or modified from time to
time, the “Credit Agreement”). All capitalized terms used herein but not defined
shall have the respective meanings ascribed thereto in the Credit Agreement. The
undersigned, in his capacity as chief financial officer of Richardson
Electronics, Ltd., hereby certifies to the Funding Agents and the Lenders that
on the date hereof no Default or Unmatured Default has occurred and is
continuing and that all the representations and warranties contained in Article
V of the Credit Agreement are true and correct on and as of the date hereof.

This Certificate is delivered as of January __, 2007.

 

By:      